Citation Nr: 1758018	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  17-58 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida



THE ISSUE

Entitlement to pay or reimbursement of unauthorized medical expenses incurred at Tampa General Hospital in Tampa, Florida on January 30, 2017.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from February 1941 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2017 determinations by the Department of Veterans Affairs (VA) James A. Haley Veterans Hospital in Tampa, Florida.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  

On January 30, 2017, the Veteran sought treatment at the Tampa General Hospital Emergency Department for constipation.  He reported he had not had a bowel movement in 10 days; he had sought treatment at a VA medical facility a week before and received prescribed medication which but did not provide relief.  In an April 2017 notice of disagreement, he reported he did not seek treatment at the emergency room just because he was constipated, but because he felt miserable (and weakened because he was not eating due to constipation).  He believed his health was in danger because he has a number of medical conditions.  An earlier [October 2015] VA discharge summary notes the Veteran was hospitalized for four days after reporting he had not had a bowel movement in 10 days.  Hypertensive urgency and abdominal ileus were diagnosed.  He was noted to have a history of Alzheimer's dementia, chronic pain syndrome, hypertension, idiopathic peripheral neuropathy, and osteoarthritis.  Records of VA treatment since October 2015, including of the reported treatment for constipation in January 2017 are not associated with the claims file.  Such records are pertinent evidence in the matter at hand (as they are likely to contain information bearing on the Veteran's (actual and perceived) state of health when he presented at the Tampa General Hospital Emergency Department on January 30, 2017; therefore, they must be secured.  It is noteworthy here that the Veteran is aged, and relies on others for transport to medical facilities (i.e., is not self-sufficient in the matter), which is a factor for consideration regarding whether or not VA facilities were reasonably available.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received form from October 2015 to the present, to specifically include treatment for constipation at the James A. Haley Veterans Hospital in Tampa, Florida in January 2017.  If any such records are unavailable, the reason for their unavailability must be explained, and the Veteran should be so advised.

2. The AOJ should then arrange for any further development suggested by additional evidence received, review the entire record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

